DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 30 October 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Leloup 2002/0076372 is representative of the closest prior art. Leloup discloses a reactor tube having an inlet end and an outlet end for treating a fluid flowing through the reactor tube, with a plurality of grid structures 12c-12h arranged in series in the flow direction in the reactor tube for mixing the fluid. Each grid structure in Leloup consists of three sets of parallel partitions which bound flow channels with a flow cross section in the form of a regular polygon, and wherein the sets of partitions of adjacent grid structures are offset and/or rotated with respect to one another. However, Leloup fails to teach or suggest having the adjacent grid structures rotated with respect to one another by an angle of 60 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783